 TEXACO, INC.Texaco,Inc.andRichard E. TurnerandKenneth N.MeyerandDon W.Gibson.Cases 19-CA-12349, 19-CA-12390,and 19-CA-124096 August 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, AND STEPHENSThe issue in this case is whether the Respondentunlawfully suspended disability and other benefitsfor the three employee Charging Parties upon thecommencement of an economic strike. On 24March 1982 the National Labor Relations Boardissued a Decision and Order' finding that the Re-spondent violated Section 8(a)(3) and (1) of the Actby suspending these benefits. The Board orderedthe Respondent to cease and desist and to makewhole the discriminatees for the benefits unlawfullywithheld.Thereafter, theRespondent petitionedthe United States Court of Appeals for the NinthCircuit to review and set aside the Board's Deci-sion and Order, and the Board filed a cross-applica-tion for enforcement of its Order. While the casewas pending before the Ninth Circuit, the Boardissued its opinion inConoco, Inc.2In order to clari-fy both the impact of theConocoopinion and thespecific benefits involved in this case, the Board re-quested the Ninth Circuit to remand it. On 7 Feb-ruary 1983 the court granted the remand request.On 18 February 1983 the Board notified the partiesof its decision sua sponte to reconsider the originalDecision and Order.The Board has reconsidered its Decision andOrder in light of the entire record. For the reasonsstated below, we have reaffirmed our original find-ing of a violation for the Respondent's suspensionof disability benefits.We have also specifically con-sidered the Respondent's suspension of one dis-abled employee's pension credit and its treatmentof disabled employee medical insurance coverage.We find a violation with respect to the former butnot the latter.3I.This case involves three specific benefits avail-able to unit employees at the Respondent's Ana-cortes,Washington refinery during the term of acollective-bargaining agreement effective from 8January 1979 to 8 February 1981. The first of these'260 NLRB 1192265 NLRB819 (1982).The Respondent has requestedoral argumentThis requestisdeniedas the record, the exceptions, and the briefs adequatelypresent the issuesand the positionsof the parties241benefits is the Respondent's Accident and Sick(A&S) Benefit Plan, a corporatewide disability planincorporated by reference into the contract, fundedentirely by the Respondent, and providing financialbenefits for employees absent from work becauseof either nonoccupational or occupational illness orinjury.Under the A&S plan, nonoccupational ill-ness or injury benefits were computed on the basisof completed years of service, ranging from a mini-mum of 4 weeks of full pay and 2 weeks of halfpay after I full year of service to a maximum of 13weeks of full pay and 39 weeks of half pay after 10years of service. Employees suffering occupationalinjury or illness were entitled to the 13/39-weekmaximum benefit regardless of length of servicebut subject to a deduction for workmen's compen-sation awards. Rules governing administration ofthe A&S plan include these provisions:3. In order to qualify for benefits under thisPlan, employees must, if required, present evi-dence satisfactory to the Company showingthat an absence is due to illness or accidentwithin the meaning of this Plan.4. Illness or accident occurring when an em-ployee is not on duty will not serve to dis-qualify such employee for benefits under thisPlan except where such illness or accidentoccurs while he or she is on(a) leave of absence granted for militaryservice, or(b) leave of absence granted for personalbusiness, or(c) layoff, or(d) vacation.However,where an illness or accidentoccurs during vacation and the illness or inju-ries continue beyond the date the employee isscheduled to return to work, he or she will beentitled, to the extent he or she is eligibletherefore, to benefits for absence beyond thatdate on account of such illness or injuries.There is no evidence that the parties intended orthat the Respondent at the Anacortes refinery hasadhered to an interpretation of these provisionswhich (1) would equate absence during a strikewith the four specifically identified disqualifyingabsences, or (2) place on disabled employees theburden of avoiding suspension of benefits by re-quiring such employees to report that absenceduring a strike was due to continued disability. It isundisputed, however, that strikers who became dis-abledwhile on strike were not entitled to A&Sbenefits.In addition to the A&S plan, the collective-bar-gaining agreement incorporates a group pension285 NLRB No. 45 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplan.Although the pension plan itself is not in therecord, it was stipulated at the hearing that for pur-poses of determining eligibility for pension benefitsan employee will not be credited for service in anymonth in which the employee is absent from workwith less than full pay for 15 days or more. An em-ployee receiving full pay under the A&S plan forthe requisite number of days qualifies for themonthly pension credit.The final benefit relevant here, although not ex-plicitly incorporated into the collective-bargainingagreement, is the Respondent's health insuranceplan. The evidence establishes that the Respondentand the Union have agreed to provideall unit em-ployees, including those receiving A&S benefits,with a hospital-surgical-major medical benefits planadministeredby the Skagit County MedicalBureau, to which the Respondent monthly contrib-utes the greater portion of each employee's premi-um, the remainder of which is deducted from eachemployee's pay. For employees with family cover-age, the Respondent contributed $84 monthly andthe employee contributed $5.90.In January 1980 the Union and the Respondentwere engaged in negotiations pursuant to a reopen-er provision in their collective-bargaining agree-ment. On 7 January the Union announced that theemployees it represented at the Respondent's PugetSound refinerywould commence an economicstrike in support of the Union's bargaining positionif the parties failed to reach agreement by 4 p.m.the next day. At a bargaining session on 8 January,the Union rejected another contract offer from theRespondent. The Respondent then told the Unionthat it intended to continue to operate the plantwith management personnel during a strike. TheRespondent also stated that "in the event of astrike the Labor Agreement at the veryminimumwould be suspended and possibly terminated."4 Itthen detailed how it would administer various em-ployee benefit plans. In particular, the Respondentannounced that: "[u]pon commencement of a strike,allA&S benefits will be discontinued, except inthose cases involving industrial accident or injury";any employee on strike for 15 days or more in anymonth would not receive pension credit and suchemployee's pension contributions would be sus-pended; and striking employees would be requiredto pay the total health insurance premium, includ-ing the Respondent's proportionally greater contri-bution normally made on their behalf, for the dura-tion of the strike.4Although the quoted language parallels language in art XV of thecontract concerning exceptions to general no-strike, no-lockout provi-sions, it is undisputed that the Respondent does not rely on art XV asjustification for the suspension of payments and credit at issue hereThe Union did strike on 8 January and the Re-spondent suspended benefit payments in accordwith its previous announcement. During the striketheRespondent and the Union agreed throughmid-JanuarycorrespondencewiththeSkagitCounty Medical Bureau to cover the Respondent'scontributory share of health insurance premiums bydrawing from a health insurance fund surplus re-serve account,which had accumulated due torecent favorable claims experience. Ownership in-terests in the reserve account were equal to therate of premium contributions; consequently, mostof the money was attributable to the Respondent.As a result of 14 April 1980 memorandum andstrike settlement agreements, the Respondent retro-actively remitted its full health insurance contribu-tion for January 1980 at the prestrike premium rateand increased its monthly contributions effective 1April 1980. As noted, premium payments for Feb-ruary and March were paid from the accumulatedsurplus in accord with the parties' agreement.Don W. Gibson, Kenneth N. Meyer, and Rich-ard E. Turner are the only employees, unit or non-unit, identified as receiving A&S benefits for non-occupational illness or injury when the strike com-menced.Gibson and Meyer were receiving halfpay benefits, while Turner was still receiving fullpay. Consequently, only Turner qualified for pen-sioncreditduring the strike.When the strikebegan, the Respondent suspended A&S benefits forthese three employees, suspended Turner's pensioncredit as well, and treated their health insurancepremiums in the same manner as it treated strikers'premiums. There is no evidence of any direct com-munication between the Respondent and these em-ployees either before or during the strike. There isalso no evidence of any contemporaneous effort bythe Respondent to justify its treatment of these em-ployees by reference to the collective-bargainingagreement, specific plan provisions, or a past prac-tice of similar conduct in strike situations. In strikesettlement negotiations, the Respondent was awareof the Union's opposition to suspension of the A&Sbenefits.The strike remained 100-percent effective amongunit employees5 until the parties concluded memo-randum and strike settlement agreements endingthe strike on 14 April 1980. Gibson and Meyer re-mained disabled throughout the strike period. Adoctor released Turner to return to work on 12April, but he did not return until 14 April. Al-though all three employees had actively participat-5There were approximately 235 unit employees and 100nonuntt em-ployees at the Puget Sound refinery when the strike began TEXACO, INC.ed in a 1969 strike, none of them engaged in similaractivity during the 1980 strike.The parties' memorandum agreement stated that"for employees who were disabled before the strikebegan and receiving A&S Benefits, such benefitsshall be resumed at the time the strike is officiallydiscontinued if satisfactory evidence of continuingdisability is established." In addition, the settlementagreement provided for dismissal by each party ofallpending litigation, including unfair labor prac-tice charges, but it is now undisputed in this casethat this agreement does not apply to charges filedhere by individual employees Gibson, Meyer, andTurner, who were not parties to the settlement anddid not indicate agreement with its terms or re-quest withdrawal of their charges.6IIIn the original Decision and Order in this case,the Board adopted the judge's finding that the Re-spondent violated Section 8(a)(3) and (1) of the Actby automatically classifying the three disabled em-ployees as strikers and suspending the benefits indispute. The judge relied primarily on the Board'srationale inEmerson Electric Co.,246 NLRB 1143(1979), as the basis for his decision.InEmerson Electric,the Board adopted an ad-ministrative law judge's conclusion that the Re-spondent violated Section 8(a)(3) and (1) by termi-nating sick and accident (S&A) benefits to employ-ees physically unable to work on and after thecommencement of a strike. The Board majorityoverruled the holding inSouthwesternElectricPower Co.,216 NLRB 522 (1975), that an employermay presume affirmative strike support to justifythe termination of existing disability benefits. Boththe Board and the judge inEmerson Electricfoundthat S&A benefits had accrued to employees as aresult of past work performed. The Board's theoryof a violation, however, did not appear to requireproof of accrual. The Board expressed its agree-ment with theSouthwestern Electricdissenting opin-ion,which relied in significant part on an8(a)(1)theory that disabled employees "had a Section 7right to refrain from declaring their position on thisstrikewhile they were medically excused."7 TheaCompare withTexaco,Inc, 273 NLRB 1335 (1985)1 246 NLRB at 1143 In accordance with that theory,the cease-and-desist order adopted by the Board did not prohibit the employer from"discriminating"to discourage union membership,but rather prohibited itfrom withholdingsicknessbenefits "for the purpose of coercing" employ-ees in their exercise of "rights to engage in protected concerted activities,including strike " Similarly,the order adopted by the Board in thepresent case did not order the Respondent to cease and desist from dis-cnminating against strikers but rather ordered it to cease and desist fromautomatically"altering the status" of any employee on sick leave duringa strike"to the status of a striking employee" and continuing to treatsuch employees as strikers"in the absence of evidence"that they actively243probable coercive effect of the employer's conducton this statutory right was the focal point of thistheory, and it made no apparent difference whetheraccrued or nonaccrued benefits had been denied.The Board also found 8(a)(3) discrimination inEm-erson Electricbecause the announcement of benefittermination in negotiations just prior to the com-mencement of the strike "was intended to coerceand restrain the protected union activity with re-spect to the strike, by imposing a sanction againstcertain unit employees if others in the unit engagedin strike activity."8In accord with the predominate 8(a)(1) coerciveeffects theory ofEmerson Electric,the Board fur-ther held that "while disabled employees need notaffirmatively disavow the strike action, neither canthey participate in the strike without running therisk of forfeiting benefits prospectively."9 Once adisabled employee displays public support of thestrike, such as by joining the picket line, he has"enmeshed himself in the ongoing strike activity tosuch an extent as to terminate his right to contin-ueddisabilitybenefits." 10Consequently,theBoard's Order inEmerson Electriclimitedmake-whole liability for unlawfully terminated S&A ben-efits to the period prior to an employee's affirma-tive showing of strike support, if the employercould prove such support.The Third Circuit inEmerson ElectricCo. v.NLRB11agreedwith the Board's unfair laborpractice findings but utilized as its analytical touch-stone the Supreme Court's watershed opinion inNLRB v. Great Dane Trailers,388 U.S. 26 (1967).12Neither the Board majority nor the judge inEmer-son Electrichad mentionedGreat Dane.In addition,the Third Circuit inEmerson Electricfocused onaspects of the judge's decision that received littleattention in the Board's decision. The court empha-participatedin,or publiclysupported,the strike 260 NLRBat 1192,11998Id9 246 NLRB at 114310 Id at 1144650 F 2d 463 (1981), certdenied 455U S. 939 (1982)' zThe CourtinGreatDanearticulated the followingtest for allegedunlawful motivationFirst, if it can reasonably be concludedthatthe employer's discnmt-natory conduct was "inherentlydestructive" of importantemployeerights, noproofof an antiunion motivation is needed and the Boardcan find an unfair laborpractice even if the employerintroduces evi-dence thatthe conductwas motivated by business considerationsSecond, if the adverse effect of the discriminatoryconduct on em-ployee rights is "comparatively slight," an antiunion motivation mustbe provedto sustain the chargeif the employer has comeforwardwithevidenceof legitimate and substantialbusinessjustifications forthe conduct Thus, in eithersituation, once it has beenproved thatthe employer engaged in discriminatoryconduct whichcould haveadversely affectedemployee rights tosomeextent,the burden isuponthe employer to establish that it was motivatedby legitimateobjectivessinceproof of motivationismost accessible to him.388 US at 34 244DECISIONS OF THENATIONALLABOR RELATIONS BOARDsized that (1) the S&A benefits withheld were un-conditionally accrued because they were based onsick employees' past performance, did "not dependon any return to work or on any future services tothe employer," and were "due and payable on thedate on which the employer denied them";13 (2)nothing in the record supported the employer'sclaim that the benefit plan's definition of disabilitycould be construed as creating an exception to enti-tlement to benefits either because of a disabled em-ployee's strike support or the unavailability ofwork during a strike; (3) theEmerson Electriccasewas distinguishable fromSouthwesternElectric,where therewas no indicationthat sick pay was anaccrued benefit; (4) there was no need to decidewhether the withholding of S&A benefits had in-herently destructive effects under theGreat Danetest becausethe context of the decision to with-hold, as conveyed in the parties' final negotiations,supported a finding of specific antiunion intent.The court, however, rejected the backpaylimita-tion in theBoard's remedy as inconsistent with thereasoningforfinding a violation. "[T]he entirebasis of the Board's decision was that the S and Apayments were to be considered as accrued bene-fits.Since an employer may not deny a striking em-ployee accrued benefits, such as vacation pay, be-cause of his or her active participation in a strike, itfollows that the employer may not deny the S andA benefits merely because of the disabled employ-ee's approval of or participation in strike activi-ty." 14Additionally, the court found the Board'sOrder inconsistent with precedent holding that anemployee who pickets during off-duty time cannotbe regarded as a "striker" against whom an em-ployer can act. 1 sInConoco,supra, the Board reassessedEmersonElectricin light of the Third Circuit's opinion andagreed with the court that an employer could notlimit its remedialliability forwithholding a fullyaccrued benefit by showing that a disabled employ-ee actively participated in strike activities. TheBoard expressly overruled any cases that "providefor a remedy inconsistent with that set forth in thisopinion."16 In so doing, the Board emphasized thatevidence of strike participation does not render anindividual a striking employee if that individual isso disabled as to be unable to withhold servicesfrom the employer in support of a labor dispute.The Board inConocodid not, however, expresslydiscuss the impact of its overruling of theEmersonElectricremedy on the underlying theory of viola-tion inEmerson Electric.In deciding the unfair labor practiceissue inConoco,the Board affirmed the judge's decisionfinding an 8(a)(3) and (1) violation because the re-spondent employer ceased paying disability benefitsto an employee when a strike began. Neither theBoard nor the judge explained why the benefitswere accrued inConoco.Language in the planstated: "If benefits are being paid prior to a strikeor layoff, such benefits will cease for the durationof such strike or layoff. No benefits will be paidduring the time you are on strike or layoff." Thejudge found that thislanguage wasambiguous as toitsapplication to a disabled employee and thatprestrike correspondence to unit employees indicat-ed the respondent's own view that the restrictionon disability payments applied only to employeesactually on strike, which the disabled employee indispute could not be.The Tenth Circuit enforced the Board's Order inConoco, Inc. v.NLRB,740 F.2d 811 (1984). Thecourt focused on the sufficiency of the Board's rea-soning under theGreat Danetest,which the Boardhad not addressed, and found the withheld benefitto be accrued and rejected Conoco's profferedbusinessjustification.The court emphasized that"whether the benefits here were due and payableon the date denied, and therefore accrued, dependson the interpretation of the contract provision gov-erning denial of disability payments in the event ofa strike." 17 It then agreed with the Board's viewthat the relevant contractlanguage didnot clearlyand unmistakablywaive a disabled employee'sright to be free from a discriminatory denial of dis-ability payments because of a strike, particularly inlight of Conoco's expressionof a contrary interpre-tation in a prestrike letter to employees. The courttherefore found that the disability benefits were ac-crued benefits.Having found no express waiver of the disabledemployee's right to be free from discrimination, thecourt further considered Conoco's argument that ithad reasonably and in good faith relied on a non-discriminatory interpretation of the terms of theplan as justification for withholding benefits. TheTenth Circuit endorsed the principles articulatedby other courts of appeals holding that theGreatDaneburden of proving legitimate and substantialbusiness justification can be met by such a de-fense.18 Focusingagainon Conoco's own interpre-17ConocoInc v NLRB740 F 2d at 815,,13 650 F 2d at 46918 See, e g ,VesuviusCrucible Co v NLRB,668 F 2d 162, 167 (3d Cir14 Id at 4731981), andNLRBvSherwin-Williams Co,714 F 2d 1095, 1101 (11th Cir1s Id at 4741983)18Conoco, Inc,265 NLRB 819, 821(1982)Continued TEXACO, INCtation of the contract provision as evidenced by itsprestrike letter, the Tenth Circuit inConocofoundsubstantialevidence to support a finding thatConoco did not reasonably believe it had the non-discriminatory contractual right to terminate dis-ability benefits to an employee disabled prior toand during a strike.The Board first decided the present case prior todecidingConoco.In the original Decision andOrder, the Board adopted, with slight modifica-tions, the underlying judge's decision that the Re-spondent had unlawfully treated the three disabledemployees as strikers and suspended their benefits.While the judge found that the employees wouldnormally have received the suspended benefitsduring their disabilities, he did not specificallydecidewhether any benefits were accrued. Al-though he concluded that the Respondent had vio-lated Section 8(a)(3), he made no express finding ofmotivation to discourage union activity undereither a specific proof of animus orGreat Danetheory.Instead,the judge'sfindings,conclusions,and recommended remedial language relied onEm-erson Electric's8(a)(1) theory of the coercive effectsInVesuviusCrucible,the Third Circuitdisagreedwiththe Board's con-clusion that the respondent employer had unlawfullyfailed to pay vaca-tion benefits to eligible employees during a strikeThe courtfound thatthe Board had erred in rejecting the employer's claim of reliance on con-tractlanguage defining eligibility for vacationbenefits merely because theBoard's own interpretation of the contractwas that benefitshad uncondi-tionally accrued The court noted that "[t]he legitimacyof the company'sconduct for purposes of the analysis prescribed byGreat Danedependsnot on the truth of its assertions regarding its contractual obligations butrather on the reasonableness and bona fideswith which it held its be-liefs " 668F 2d at 167It thenreviewed this contractclaim itself and con-cludedthat the employer's interpretation based on contract language andpast practice was "reasonable and at leastarguably correct " 668 F 2d at168Accordingly, the courtheld that, "inthe absence ofproof ofanti-union motivation or a finding that the company's conductwas inherentlydestructive of employeerights, a non-discriminatory refusal to pay bene-fits to all employeesbased on a good faith interpretationof the labor con-tract is insufficient to make out a violationof theNationalLabor Rela-tions Act " IdSimilarly, inNLRBvSherwin-Williams,supra,the Eleventh Circuitdisagreed with the Board's adoption of a judge's decisionfinding a viola-tion based onEmersonElectric'srationalefor the employer's suspensionof disability benefitsupon commencementof a strike The courtrefusedto enforce the Board'sOrder, finding that theBoardhad failed to consid-er the employer's relianceon the disabilityplan itself and a past practiceof discontinuingdisability benefitsduringwork stoppagesIn particular,the plan stated in referenceto "lay-off, shut-down or reduced hours" thatemployeeswould "receivebenefitsonly for the time theywould reason-ably be expected to work " Thecourt reasonedthat thislanguage, to-getherwiththe employer'spast practice and evidence that affected dis-abled employees'departments were shutdown during the strikeat issue,constitutedsufficient proof of alegitimate and substantial businessjustifi-cationThe court further found no evidence of inherently destructive ef-fects from the employer's withholdingaction, notingthe absence of evi-dence that past practiceor the presentactionhad hindered subsequentbargainingor the exercise of employee rights Finally, the court found noevidence of antiunion motivation,since, in specific contrastto theEmer-sonElectricsituation,the employerhad not conditioned continuing re-ceipt of benefits on employee declarations of nonsupport for the strikeand had not threatenedto withhold benefitsin order to gain concessionsfrom the unionAlso seeNLRB v Borden,Inc, 600 F 2d 313, 321 (1st Cir 1979)245of automatically classifying the disabled employeesas strikers.19III.After review and evaluation of the foregoingprecedent,we now conclude that although theBoard'sConocodecision expressly overruled onlythe remedial limitation inEmerson Electric,ithasalso raised questions about the continuing validityof the 8(a)(1) coercive effects theory of violation inEmersonElectric.Pursuant toConoco,and inaccord with both the Tenth Circuit'sopinion inthat case and the Third Circuit's opinion inEmer-son Electric,we now expressly overrule theEmer-son Electrictheory of violation and hold that thequestion of whether an employer violates Section8(a)(3) or (1) by refusing to continue benefit pay-ments to a disabled employee on commencement ofa strike will be resolved by application of theGreatDanetest for alleged unlawful conduct.20Under this test, the General Counsel bears theprima facie burden of proving at least some ad-verse effect of the benefitdenialon employeerights.The General Counsel can meet this burdenby showing that (1) the benefit was accrued and (2)the benefit was withheld on the apparent basis of astrike.We emphasize the need for proof that thedisability benefit is accrued, that is, "due and pay-able on the date on which the employer denied[it]."21Absent such proof, there is no basis forfinding an adverse effect on employee rights be-cause an employer is not required to finance astrike against itself by paying wages or similar ex-penses dependent on the continuing performance ofservices for the employer. E.g.,General Electric'sAnother Board case decided underEmerson Electricinvolved thesame respondent, strike, and A&S plan at issue here InTexaco, Inc,259NLRB 1217 (1982), the Board adopted the judge's finding of an 8(a)(3)and (1) violation by the suspension of A&S benefits when the strikebegan at Texaco's El Paso, Texas facilityAlthough the judge thererelied onEmerson Electric,his interpretation of that decision incorporatedtheGreat Daneinference of unlawful motivation to discourageunion ac-tivityHe also made an express finding that the A&S plan benefits wereaccruedThe Fifth Circuit enforced the Board's Order inTexaco, Inc v NLRB,700 F 2d 1039 (1983) It rejected Texaco's broad challenge to the over-ruling inEmerson ElectricofSouthwestern Electric'spermissiblepresump-tion of strike support among disabled employeesIn sodoing, the courtfound the evidence sufficient to support a finding that A&S benefits wereaccrued, but it relied essentially on the 8(a)(1) theory of coercive effectsin affirming the Board, expressly stating that "[w]hether the benefits areaccrued or unaccrued has nothing to do with this result" 700 F 2d at1043The court expressly reserved opinion on whether the A&S benefitscould have been cut off had any disabled employee participated in strikeactivities20 In so doing, we note our agreement with judicial opinion thatGreatDaneisapplicable to an assessment of the coercive effects of the with-holding of benefits under Sec 8(a)(1) as well as to the discriminatory mo-tivation of such conduct under Sec 8(a)(3)E g , NLRB Y Jemco, Inc,465 F 2d 1148, 1152 f n 7 (6th Cir 1972), cert denied 409 U S 1109(1973)21Emerson Electric Co v NLRB,650 F 2d at 469 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCo., 80 NLRB 510 (1948). Proof of accrual on acase-by-case basis will most often turn on interpre-tation of the relevant collective-bargaining agree-ment, benefit plan, or past practice.22Once the General Counsel makes a prima facieshowing of at least some adverse effect on employ-ee rights the burden underGreat Danethen shiftsto the employer to come forward with proof of alegitimate and substantial business justification foritscessation of benefits. The employer may meetthis burden by proving that a collective-bargainingrepresentative has clearly and unmistakably waivedits employees' statutory right to be free of such dis-crimination or coercion.Waiver will not be in-ferred, but must be explicit .2 3 If the employer doesnot seek to prove waiver, it may still contest thedisabled employee's continued entitlement to bene-fitsby demonstrating reliance ona nondiscrimina-torycontract interpretation that is "reasonable and. . . arguably correct,"24 and thus sufficient toconstitute a legitimate and substantial business justi-fication for its conduct. Moreover, as underGreatDane,even if the employer proves business justifi-cation, the Board may nevertheless find that theemployer has committed an unfair labor practice ifthe conduct is demonstrated to be "inherently de-structive" of important employee rights or motivat-ed by antiunion intent.IV.Applying theConoco/Great Daneprinciples tothe complaint allegations and evidence in this case,we find that the General Counsel has proven aprima facie 8(a)(3) and (1) case concerning the Re-spondent's discontinuance of A&S benefits to em-ployees Gibson, Meyer, and Turner, as well as con-cerning its suspension of Turner's pension credit.We find, however, that the General Counsel hasfailed to establish a prima facie case concerning theRespondent's conduct in treating the above-namedemployees the same as striking employees with re-spect to medical insurance coverage during thestrike.Initially,we address the Respondent's 8 Januarycessation of A&S benefits and Turner's pensioncredit.We note that the plan provisions regardingeligibility for A&S benefits contain a general provi-sion of entitlement for occupational injury and a22 SeeNLRBvBorden,Inc,supra,VesuviusCrucible Co v NLRB,supra,Conoco, Inc v. NLRB,supra,Sherwin-WilliamsvNLRB,supra,Texaco, Inc. v.NLRB,supra at 1045, fn I (dissenting opinion of JudgeJolly)23Conoco,Inc. v.NLRB,supra at 815,citing,MetropolitanEdison Co.Y.NLRB,460 US 693 (1983),indicates that an employee's statutorilyprotected right to receive such benefitsfree ofdiscrimination can bewaived24VesuviusCrucible Co P NLRB,668 F 2d at 168one-year continuous service requirement for nonoc-cupational injury. Benefits are due and payablebased on past performance with no further workrequired for continuing receipt. Turner,Meyer,and Gibson were receiving these A&S benefitsprior to the strike. Likewise, Turner's monthly pen-sion credit was accrued in the sense that his ac-crued A&S benefit earned him the equivalent offull pay for the requisite number of days to qualifyfor monthly pension credit. The Respondent undis-putedly discontinued these benefits upon com-mencement of the strike. Such denial of accruedA&S benefits on the basis of protected union strikeactivitywarrants the inference of unlawful con-duct.Consequently, the burden shifts to the Re-spondent to prove a legitimate and substantial busi-ness justification.2 5The Respondent makes no argument here thatthe Union expressly waived the right of disabledemployees to receive A&S benefits or pensioncredit in the event of protected strike activity. TheRespondent does argue briefly that it relied on anondiscriminatory contractual interpretation in sus-pending the A&S benefits. In this regard, it sug-gests that sections 3 and 4 of the A&S plan may beinterpreted as permitting a nondiscriminatory sus-pension of benefits in any instance where continuedabsence of employees from work may be due toreasons other than a disability, thereby placing onthe employee the burden to notify the Employerthat continued absence is due exclusively to thedisability.We are unpersuaded that the Respondent's con-tractual interpretation is anything more than a posthoc rationalization. The Respondent made no con-temporaneous reference to a contract interpretationwhen announcing the suspension of A&S benefits.Both the announcement and the Respondent's prin-cipal defense in this proceeding turn on the non-contractual argument that it should be legally enti-tled to presume that disabled employees are strik-ers.Evenassumingthat the Respondent actuallyrelied on the A&S plan language in sections 3 and4 to justify suspension of benefits, we find that thesuggested interpretation is both unreasonable andnot arguably correct. Section 3 permits the Re-spondent to require an employee to present satis-factory evidence that an absence was due toillness25 TheRespondent's principal justification for its conduct is the aban-donedSouthwestern Electricpresumption of strike supportWe reject theargument that the Board should reinstate this presumption On the con-trary, even specific evidence of a disabled employee's participation instrike activities is of limited relevance undertheConoco/Great Danetest.Such evidencemay provethat a particular individual was no longer dis-abled TEXACO, INC.or injury in order to qualify for benefits. The em-ployees here had already qualified for and were re-ceiving benefits when the strike began. On its face,the plain language of section 3 is not amenable to aconstruction that it imposes any continuing report-ing requirement or requires interim proof that dis-ability is the sole reason for absence from work.Furthermore, the Respondent has introduced noevidence of past practice or of bargaining historyto support the interpretation urged.Section 4 indicates that an off-duty disability willnot serve to disqualify employee receipt of nonoc-cupational A&S benefits except when the disabilityoccurs during a period of personal or military leaveof absence, a layoff, or a vacation. Section 4 ap-pears on its face to articulate specific and exclusivedisqualifying conditions and does not preclude con-tinued entitlement to disability benefits during astrike to anyone disabled prior to such a strike. TheRespondentagain hasproduced no evidence to thecontrary.The Respondent likewise adduced no evidenceof a separatecontractual exception to continuedentitlementto pension credit once an employee hassatisfied the plan's service requirement.Conse-quently, the failure of the Respondent to demon-strate a reasonableand arguably correct nondis-criminatory contract basis for suspension of Turn-er'sA&S benefit undercuts completely the Re-spondent's stated basis for the suspension of Turn-er's pensioncredit.We conclude therefore, that the Respondent hasfailed to prove a legitimate and substantial businessjustification for its suspension of A&S benefits andof Turner's pensioncredit. In the absence of suchproof, and in accord withGreat Dane,we find itunnecessary to decide whether the Respondent'sconduct was "inherently destructive" of employeerights.The finalissuehere concerns the medical insur-ance coverage for Gibson, Meyer, and Turner. Asstated earlier, we find that the General Counsel hasfailed to make a prima facie showing of unlawfulconduct.Although the Respondent clearly hastaken the same action with the medical insurancebenefit as with the other benefits involved here byautomatically treating disabled employees the sameas strikers, there is insufficient record evidenceabout the medical insurance plan to allow us toconclude that the plan was an accrued benefit.Even assuming that the medical plan was an ac-crued benefit, it does not appear that disabled orstriking employees suffered any actual deprivationof that benefit. By agreement of the Union and theRespondent, the employees' insurancecoverage re-mainedintact, their premium contribution rates re-247mained the same, and for two months of the strikethe Respondent's premium contributions were paidfrom a surplus account created in large part fromunused portions of the Respondent's prior contribu-tions.Although the General Counsel speculatesthat diminution of the surplus account could havesome future adverse impact on unit employees, wedecline to find a violation on this ground. TheGeneral Counsel has failed to establish employeeentitlement to the excess assets or interest due onthe principal amount attributable to employee con-tributions in the reserve.Moreover, we note thatthe memorandum agreement ending the strike pro-vided for immediate increases in the Respondent'smonthly premium contribution, retroactive pay-ment of partial contributions withheld in January1980, and a lump sum payment to employees withrespect to February and March contributions.Based on the foregoing, we find and concludethat the Respondent violated Section 8(a)(3) and(1) of the Act by suspending A&S benefit paymentsto employees Gibson, Meyer, and Turner and bysuspending Turner's pension credit.We find andconclude that the General Counsel has failed toprove that the Respondent violated Section 8(a)(3)and (1) of the Act by its treatment of these em-ployees with respect to medical insurance coverageduring the strike.AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order theRespondent to cease and desist and to take certainaffirmative actions designed to effectuate the poli-cies of the Act.Having found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by withholding pay-ments of or credit for accrued benefits due employ-ees Don W. Gibson, Kenneth M. Meyer, and Rich-ard E. Turner on 8 January 1980, we shall orderthe Respondent to make whole employees Gibson,Meyer, and Turner by paying the accident and sickbenefits due them and by crediting Turner with themonthly pension credit due him, from the datesuch benefits were initially suspended until the datesuch benefits were resumed, with interest as pro-vided inNew Horizons for the Retarded.2626 Inaccordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on andafter 1 January 1987 will be com-puted at the "short-term Federalrate" for theunderpayment of taxes asset out inthe 1986amendmentto 26 U S C § 6621 Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Contrary to theBoard'soriginalDecision and Order, we findthat liti-gationof the issueshere has beenlimited to the A&S,pension, and medi-cal benefits specifically discussedWe will not leaveto compliance thedeterminationof whether any additional losses of benefitswere sufferedby Gibson,Meyer, and Turner 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board reaffirmstheOrder in its original Decision and Order asmodified below and orders that the Respondent,Texaco, Inc., Anacortes,Washington, its officers,agents, successors,and assigns, shall take the actionset forth in the Order as modified.1.Substitute the following for paragraph 1(a)."(a)Discriminating against and coercing employ-ees inthe exercise of their rights to engage in orrefrain fromengagingin union and other protectedconcerted activities, including the right to strike,by withholding payments of accrued Accident andSickness benefits or accrued credit for pension ben-efits."2.Substitute the following for paragraph 2(a)."(a)Make whole employees Don W. Gibson,Kenneth N. Meyer, and Richard E. Turner in themannerset forth in the amended remedy section ofthe Supplemental Decision and Order."3.Substitute the attached notice for that of theBoard's in its originalDecision and Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coerce or discriminate against youin the exercise of your rights to engage in or re-frain from engaging in union and other protectedconcerted activities, including the right to strike,by withholding payments of accrued accident andsickness benefits or accrued credit for pension ben-efits.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe National Labor Relations Act.WE WILL make Don W. Gibson, Kenneth N.Meyer, and Richard E. Turner whole, with inter-est, for the losses they suffered as a consequence ofour suspension of their accrued benefits for theentire duration of the strike which began on 8 Jan-uary 1980.TEXACO, INC.